Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art teaches an electroluminescent display panel, comprising: a display region, wherein the display region comprises a photosensitive device arranging region and a first normal display region which are arranged in a first direction; the display region comprises a plurality of pixels, the plurality of pixels comprise first pixels located in the photosensitive device arranging region and second pixels located in the first normal display region, wherein a region between adjacent first pixels is a light-transmission region, and an arranging density of the first pixels is less than an arranging density of the second pixels; the second pixels are arranged in an array, at least one first pixel is arranged in an extending direction of the first direction, in which the second pixels is located, in the photosensitive device arranging region; the electroluminescent display panel further comprises a plurality of signal lines extending in the first direction and arranged in a second direction, wherein each signal line is electrically connected to corresponding second pixels arranged in the first direction, and the first direction is perpendicular to the second direction; but is silent with respect to the above teachings in combination with at least one of two adjacent signal lines has an extending line, the extending line is located in the photosensitive device arranging region and overlaps with orthographic projections of the first pixels in a first specific pixel group and a second specific pixel group on a light-emitting surface 
This combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        2/24/21